               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS



MARVIN B. DAVIS, JR.,

                          Petitioner,

          v.                                  CASE NO. 20-3008-SAC

JEFF ZMUDA,

                          Respondent.


                        ORDER OF DISMISSAL

     This matter is before the Court on a petition for habeas corpus

filed under 28 U.S.C. § 2254. Petitioner proceeds pro se and seeks

leave to proceed in forma pauperis.

     The Court has examined the petition under Rule 4 of the Rules

Governing Habeas Corpus and finds the present petition is a second

or successive application for relief.

                            Background

     Petitioner challenges his conviction in the District Court of

Sedgwick County, Kansas, in Case No. 96-CR-2192. That conviction
was the subject of an earlier habeas corpus petition filed in this

Court in Case No. 12-3075-SAC. The Court denied relief in that

matter on May 7, 2014. Davis v. Roberts, 2014 WL 1806702 (D. Kan.

May 7, 2014); appeal dismissed, 579 Fed. Appx. 662 (10th Cir. 2014)

                             Analysis

     This matter is governed by the Antiterrorism and Effective

Death Penalty Act (AEDPA). Under 28 U.S.C. § 2244(b), enacted as
part of the AEDPA, “the filing of a second or successive § 2254

application is tightly constrained[].” Case v. Hatch, 731 F.3d 1015,

1026 (10th Cir. 2013). “Before a court can consider a second claim,
an applicant must first ‘move in the appropriate court of appeals

for       an   order    authorizing      the   district    court       to   consider     the

application.’” Id. (quoting 28 U.S.C. §2244 (b)(3)(A)). “Section

2244’s gate-keeping requirements are jurisdictional in nature and

must be considered prior to the merits of a § 2254 petition.” Id.

at 1027 (citing Panetti v. Quarterman, 551 U.S. 930, 942-47 (2007));

see also In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008)(“A

district court does not have jurisdiction to address the merits of

a second or successive … § 2254 claim until this court has granted

the required authorization.”).

          Where, as here, a petitioner presents a successive petition

without the prior authorization required by statute, the district

court may consider whether the matter should be transferred to the

court of appeals under 28 U.S.C. § 1631, rather than dismissed, if

the transfer would be in the interest of justice. See In re Cline,

531 F.3d at 1252.

          The Court has considered the present petition and concludes it

should be dismissed rather than transferred. The dismissal of this
matter does not prevent petitioner from seeking authorization from

the Tenth Circuit.

          Finally,     because    this    matter    is     dismissed        for   lack   of

jurisdiction,          the    Court   declines     to     enter    a    certificate      of

appealability.

          IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

as    a    second      or    successive   application      for    habeas      corpus.    No

certificate of appealability will issue.
          IT IS FURTHER ORDERED petitioner’s motion to proceed in forma

pauperis (Doc. 3) is denied as moot.
IT IS SO ORDERED.

DATED:   This 8th day of January, 2020, at Topeka, Kansas.



                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
